—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 1998, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
*756The Unemployment Insurance Appeal Board, ruled that claimant, a waitress at a coffee shop, was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment in her base period to file a valid original claim and was therefore charged with a recoverable overpayment of benefits. It is within the province of the Board to resolve issues of credibility and evaluate evidence presented (see, Matter of Pranzo [Sweeney], 235 AD2d 897). While claimant alleged that she worked sufficient weeks to qualify for unemployment insurance benefits, she was unable to specify the amount of time she worked during the base period or the amount of money earned. Inasmuch as the record provides substantial evidence to support the finding that there was insufficient proof presented at the hearing to establish claimant’s eligibility for unemployment insurance benefits, the decision must be upheld (see, id.; Matter of Sherman [Hartnett], 174 AD2d 944, lv denied 78 NY2d 862).
Cardona, P. J., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.